UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING [X] Form 10-K [ ] Form 20-F [ ] Form 11-K [ ] Form 10-Q [ ] Form 10-D [ ] Form N-SAR [ ] Form N-CSR For the year ended May 31, 2011. [ ] Transition Report on Form 10-K. [ ] Transition Report on Form 20-F. [ ] Transition Report on Form 11-K. [ ] Transition Report on Form 10-Q. For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I - REGISTRANT INFORMATION EURASIA DESIGN INC. Full Name of Registrant 333-168345 SEC File Number 122B E. Acapulco St.
